The original opinion in this case was filed November 22, 1930; petition for rehearing was denied December 6, 1930. After considering the application of the defendant for leave to file the second petition for rehearing, the same is denied.
It appearing to the court that the trial judge who tried the defendant, the assistant county attorney, and the Attorney General have filed statements saying that, if the court thinks the facts justify a modification of the sentence it would be agreeable to them that the judgment be modified to two years.
It appearing from the record that the defendant was tried for arson and burglary growing out of the same transaction, and that in the arson charge he received a sentence of five years, and in the burglary charge seven years; the sentences do not run concurrently.
From an examination of the record, the facts are sufficient to sustain a conviction, but, in view of the fact that the trial judge, the assistant county attorney, and the Attorney General have filed a statement they had no objection to a modification of the sentence, the sentence in this case is modified from seven years to two years.